DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see p. 26, filed04/14/2022, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of  Ishiguri, (U.S. Patent Application Publication No. 2016/0162739 A1.
 
Examiner’s Note
Applicant is reminded of the duty to disclose under 37 C.F.R. 1.56. Applicant has listed numerous patents and publications in the specification, however, applicant is required to submit information material to the patentability of a claim in the manner prescribed by §§1.97(b)-(d) and 1.98.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-20, 22-31, 33, 35-47, 49-57, 59, and 61-76 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam, (U.S. Patent Application Publication No. 2012/0062743 A1), as cited by applicant, [hereinafter Lynam] further in view of Mlinar,  (U.S. Patent Application Publication No. 2013/0242148 A1), [hereinafter Mlinar], further in view of Snyder, (U.S. Patent Application Publication No. 2010/0123779 A1), [hereinafter Snyder] and further in view of Ishiguri, (U.S. Patent Application Publication No. 2016/0162739 A1), [hereinafter Ishiguri]

Regarding claim 1, Lynam discloses a vehicular vision system (vehicle equipped with the rearvision system and alert system discussed above may also include a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the camera module comprising 
(i) an imaging array (an array of IR-sensitive photo sensors; 0045) (machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition; 0081); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the imaging array of the camera module views through the windshield and forward of the equipped vehicle (forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039 and Figs. 3, 6A-B), and wherein the imaging array of the camera module captures image data (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B); 
an electronic control unit (ECU) disposed in the equipped vehicle, the ECU comprising an image processor (while the outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like; 0042); 
wherein image data captured by the imaging array of the camera module is provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU for at least two driving assist systems of the equipped vehicle (to determine a hazardous condition or a driving situation and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042); 
wherein the at least two driving assist systems comprises at least two driving assist systems selected from the group consisting of 
(i) a headlamp control system (intelligent headlamp control or automatic headlamp control (AHC); 0059), 
(ii) a pedestrian detection system (pedestrian detection; 0059), 
(iii) a collision avoidance system (forward collision warning (FCW); 0059), 
(iv) a lane marker detection system (lane departure warning (LDW); 0059) and 
(v) an automatic emergency braking system (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062);
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), and responsive to (i) an emergency event  (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking [i.e., an emergency event]; 0062) or (ii) a user-initiated event.
However, Lynam does not explicitly disclose at least one million photosensor pixels arranged in multiple rows and columns.
Mlinar suggests at least one million photosensor pixels arranged in multiple rows and columns (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).) 
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam with the array of photosensors suggested by Mlinar. The motivation would be to convert the incoming light into image signals with as much resolution as desired. Mlinar at 0014.
However, Lynam, further in view of Mlinar, [hereinafter Lynam-Mlinar], do not explicitly disclose does not explicitly disclose image data captured by the imaging array of the camera 42345657.1InventorChristopher Van Dan Elzen Serial No.16/949,315Page6module is saved in volatile memory as a continuous loop recording of captured image data; and responsive to occurrence, image data captured by the imaging array of the camera module that is saved in volatile memory for a first period of time prior to the occurrence of the emergency event or user-initiated event is moved to non-volatile memory and image data captured by the imaging array of the camera module at the time of and for a second period of time after the occurrence of the emergency event or user-initiated event is saved in non-volatile memory; and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event or user-initiated event and (ii) image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event or user-initiated event.
Snyder suggests image data captured by the imaging array of the camera 42345657.1InventorChristopher Van Dan Elzen Serial No.16/949,315 Page6 module is saved in volatile memory as a continuous loop recording of captured image data ([0029] When the vehicle is operating and the system 10 is operational, the video cameras 22, 24 and other data sensors 25, 26, 27, 57 constantly capture images and other data. The captured data is then converted to digital signals by decoders and sent to the CPU 14. When the data reaches the CPU 14, it is temporarily stored in the short term RAM memory 21. The RAM will usually continue to accept new information until it becomes filled to capacity with information. At that point, the previously stored information on the RAM is preferably overwritten with newly acquired data.); and  responsive to occurrence of  (i) an emergency event or (ii) a user-initiated event, image data captured by the imaging array of the camera module that is saved in volatile memory for a first period of time prior to the occurrence of the emergency event or user-initiated event is moved to non-volatile memory and image data captured by the imaging array of the camera module at the time of and for a second period of time after the occurrence of the emergency event or user-initiated event is saved in non-volatile memory; and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event or user-initiated event and (ii) image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event or user-initiated event ([0030] When a designated event is detected by one or more of the data sensors 25, and reported to the CPU 14, data that has been acquired prior to the designated event [i.e., a first period of time], and which remains stored on the RAM 21, along with data acquired for some time after the designated event [i.e., second period of time], are copied from the RAM 21, to the long term flash memory 23, or, alternately, are transferred directly to the flash card 23 from the CPU 14. During memory transfer, the flash card 23, the data sensor 25 and the image sensor 20 continue to acquire information and the RAM 21 continues temporarily storing the data and images acquired from the data 25 and image 20 sensors; and a designated event can be a crash-type [i.e., eme] of an event; ¶0031).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar with the RAM overwriting as suggested by Snyder. The motivation would be to save newly acquired data. Lynam at ¶0029.
However, Lynam-Mlinar, further in view of Snyder, [hereinafter Lynam-Mlinar-Snyder], do not explicitly disclose wherein at least one selected from the group consisting of (i) the first period of time for the emergency event is different than the first period of time for the user- initiated event and (ii) the second period of time for the emergency event is different than the second period of time for the user-initiated event.
Ishiguri suggests wherein at least one selected from the group consisting of (i) the first period of time for the emergency event is different than the first period of time for the user- initiated event and (ii) the second period of time for the emergency event is different than the second period of time for the user-initiated event (Table 1 and [0057] In the train interior monitoring method of the present invention, the image-information recording period and other conditions are varied according to the type of event. Table 1 illustrates examples of specific events, recording period, whether to obtain recorded audio data, and monitoring target vehicles.)
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder with the recording period variations based on event type as suggested by Ishiguri. The motivation would be because it is preferable that the period for obtaining the image information and audio information recorded in the manner as described above is varied and also that the monitoring target vehicles are varied, according to the type of event; because this can increase the efficiency in memory-usage.. Ishiguri at [0061].
Regarding claim 2, Lynam-Mlinar-Snyder, further in view of Ishiguri, [hereinafter Lynam-Mlinar-Snyder-Ishiguri], suggest all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (Lynam: the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062) and Palmer also suggests (Palmer [0097] As shown in FIG. 9, other control objects may be provided to visually present data collected from vehicle subsystems. For example, these may include a brake indicator control object 98, an antilock braking system ABS control object 99, an automatic traction control (ATC) control object 910, an electronic stability control ESC control object 911, and/or other control objects).
Regarding claim 3, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein the emergency event comprises a forward collision warning generated to alert a driver of the equipped vehicle of a potential collision (As shown in FIG. 11, the active safety and sensing system may include fusion/combination of outputs from various sensing devices (such as a vision-based or camera-based or image-based sensing system and a non-image-based sensing system) to provide environmental awareness at and surrounding the vehicle and may provide partial or complete control of the vehicle as it is driven along a road and/or may provide alert warnings to the driver of the vehicle of what may be present environmentally exterior of the vehicle and/or what may be hazardous thereat. Machine vision forward facing cameras may be used to provide lane departure warning (LDW), traffic sign recognition (TSR), forward collision warning (FCW)).
Regarding claim 5, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein the emergency event comprises a sudden deceleration of the equipped vehicle ([0062] Optionally, camera data or information may be fused with radar data or information (or with other non-vision based data, such as from ultrasonic sensors or infrared sensors or the like) to derive object information and emergency braking [i.e., sudden deceleration] may be initiated in response to such object detection).
Regarding claim 7, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). Snyder also suggests image data captured by the imaging array of the camera module that is saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data ([0048] Both the volatile memory 21 and the non-volatile memory 23 are coupled to the CPU 14. The digital signals representing the images are initially stored in the volatile random access memory (RAM) 21. The memory circuit sequences the data so the digital signals are stored in designated locations and then overwritten at some point in time, such as when the RAM 21 becomes full).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with memory overwrite suggested by Snyder. The motivation would be to re-use memory after it is full. Snyder at [0048].
Regarding claim 8, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 7, as discussed above. Snyder also suggests wherein the continuous loop recording of captured image data comprises a continuous loop recording of at least 20 seconds (Typically, a RAM might be used in the device that is designed to capture between 20 to 40 seconds worth of data; 0074).
Regarding claim 9, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Ishiguri also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and saved in volatile memory for at least 15 seconds prior to the occurrence of the emergency event ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23).
Regarding claim 10, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event,  image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module and saved in volatile memory for up to 15 seconds prior to the occurrence of the emergency event  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 11, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module for at least 5 seconds after the occurrence of the emergency event  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 12, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event,  image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module for up to 5 seconds after the occurrence of the emergency event ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 13, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event,  image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lyman non-volatile memory 23 ) includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for up to 15 seconds prior to the occurrence of the emergency event and (ii) image data captured by the imaging array of the camera module for at least 5 seconds after the occurrence of the emergency event ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034). 
Regarding claim 14, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event,  image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module and saved in volatile memory for a period of time prior to the occurrence of the emergency event ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 15, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 14, as discussed above. Ishiguri also suggests wherein the first period of time prior to the occurrence of the emergency event varies depending on a type of emergency event that occurs ([0057] and Table 1 showing different times for multiple events). The motivation would be to store multiple abnormalities (i.e., types of emergency events), based on design preference.
Regarding claim 16, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Snyder also suggests wherein the non-volatile memory is part of a recording device of the equipped vehicle ([0024] A short term memory device that preferably comprises a RAM type memory 21 and a long term memory device, that preferably comprises a flash memory device, (commonly referred to as a flash card); Fig. 1A, element 23).
Regarding claim 17, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Snyder also suggests wherein the non-volatile memory is accommodated within the camera module ([0024] A short term memory device that preferably comprises a RAM type memory 21 and a long term memory device, that preferably comprises a flash memory device, (commonly referred to as a flash card); Fig. 1A, element 23).
Regarding claim 18, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein the image processor is accommodated within the camera module (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle) and an image processor; 0039 and Fig. 18).
Regarding claim 19, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). Ishiguri also suggests responsive to occurrence of the emergency event, the image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event and the image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034) are saved in non-volatile memory (Lynam non-volatile memory 23) as a single data file (Ishiguri [0023] When an event is detected (YES branch, at Step S3), the monitoring-information recording device 10 records data containing image information in the temporary image memory 21 in the image memory 23 without processing that is in order to reduce file size of the data for a recording period before and after the event.).
Regarding claim 20, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Snyder also suggests wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication ([0010] Another feature of a preferred embodiment of the present invention is the removable nature of the non volatile memory component. Once removed, the non volatile memory has been designed to be coupled to, and completely compatible with any personal computer so that information from the non-volatile memory can be transferred to the personal computer, or perhaps a PDA. Alternately, a port, such as a USB Port can be provided so that data stored on the device can be downloaded to an external flash memory device, that can then be coupled to a computer, so that the data can be uploaded on the computer. Alternately, the port can be coupled to a wireless transmitter for wireless transmission of data between the device and a computer. Another option is to employ an internal wireless transmission device, for enabling wireless communication; 0010). The motivation would be to upload data to a computer. Snyder at 0010.
Regarding claim 22, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red spectral filtering that filters red light incident at some photosensor pixels (Mlinar  the machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition and discrimination of the likes of headlamps and taillights and stop signs and/or the like; 0081) of the at least one million photosensor pixels of the imaging array  (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046).
Regarding claim 23, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 22, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red-complement spectral filtering that filters red-complement light incident (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) at other photosensor pixels of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 24, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 22, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises green spectral filtering that filters green light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 25, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 24, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises blue spectral filtering that filters blue light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).
Regarding claim 26, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the occurrence of the emergency event is determined, at least in part, by processing at the ECU of image data captured by the imaging array of the camera module and provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation [i.e., emergency event] and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042).
Regarding claim 27, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 26, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062).
Regarding claim 28, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 27, as discussed above. Lynam also suggests wherein the image processor comprises an image processing chip ([0027] FIG. 18 is a schematic of an image sensor chip suitable for use with the active safety and sensing system of the present invention).
Regarding claim 29, Lynam discloses a vehicular vision system (vehicle equipped with the rearvision system and alert system discussed above may also include a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the camera module comprising 
(i) an imaging array (an array of IR-sensitive photo sensors; 0045) and 
(ii) spectral filtering at the imaging array (machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition; 0081); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the imaging array of the camera module views through the windshield and forward of the equipped vehicle (forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039 and Figs. 6A-B), and 
wherein the imaging array of the camera module captures image data (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B); 
an electronic control unit (ECU) disposed in the equipped vehicle, the ECU comprising an image processor (while the outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like; 0042); wherein image data captured by the imaging array of the camera module is provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU for an automatic emergency braking system of the equipped vehicle (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), and responsive to (i) automatic emergency braking of the equipped vehicle by the automatic emergency braking system of the equipped vehicle  (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062), or (ii) a user-initiated event.
However, Lynam does not explicitly disclose at least one million photosensor pixels arranged in multiple rows and columns.
Mlinar suggests at least one million photosensor pixels arranged in multiple rows and columns (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam with the array of photosensors suggested by Mlinar. The motivation would be to convert the incoming light into image signals with as much resolution as desired. Mlinar at 0014.
However, Lynam, further in view of Mlinar, [hereinafter Lynam - Mlinar], do not explicitly disclose image data captured by the imaging array of the camera module is saved in volatile memory as a continuous loop recording of captured image data; and image data captured by the imaging array of the camera module that is saved in volatile memory for a first period of time prior to occurrence of the automatic emergency braking or the user-initiated event is moved to non-volatile memory and image data captured by the imaging array of the camera module at the time of and for a second period of time after the occurrence of the automatic emergency braking or the user-initiated event is saved in non-volatile memory; wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the automatic emergency braking of the equipped vehicle or the user-initiated event and (ii) image data captured by the imaging array of the camera module for the second period of time after the automatic emergency braking of the equipped vehicle or the user-initiated event.
Snyder suggests image data captured by the imaging array of the camera42345657.1InventorChristopher Van Dan ElzenSerial No.16/949,315 Page6module is saved in volatile memory as a continuous loop recording of captured image data ([0029] When the vehicle is operating and the system 10 is operational, the video cameras 22, 24 and other data sensors 25, 26, 27, 57 constantly capture images and other data. The captured data is then converted to digital signals by decoders and sent to the CPU 14. When the data reaches the CPU 14, it is temporarily stored in the short term RAM memory 21. The RAM will usually continue to accept new information until it becomes filled to capacity with information. At that point, the previously stored information on the RAM is preferably overwritten with newly acquired data.); and responsive to (i) automatic emergency braking of the equipped vehicle by the automatic emergency braking system of the equipped vehicle (Lynam: emergency braking; 0049, 62) or (ii) a user-initiated event, image data captured by the imaging array of the camera module that is saved in volatile memory for a first period of time prior to occurrence of the automatic emergency braking (Lynam: emergency braking; 0049, 62) or the user-initiated event is moved to non-volatile memory and image data captured by the imaging array of the camera module at the time of and for a second period of time after the occurrence of the automatic emergency braking (Lynam: emergency braking; 0049, 62) or the user-initiated event is saved in non-volatile memory; wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the automatic emergency braking of the equipped vehicle or the user-initiated event and (ii) image data captured by the imaging array of the camera module for the second period of time after the automatic emergency braking of the equipped vehicle or the user-initiated event ([0030] When a designated event is detected by one or more of the data sensors 25, and reported to the CPU 14, data that has been acquired prior to the designated event [i.e., a first period of time], and which remains stored on the RAM 21, along with data acquired for some time after the designated event [i.e., second period of time], are copied from the RAM 21, to the long term flash memory 23, or, alternately, are transferred directly to the flash card 23 from the CPU 14. During memory transfer, the flash card 23, the data sensor 25 and the image sensor 20 continue to acquire information and the RAM 21 continues temporarily storing the data and images acquired from the data 25 and image 20 sensors; and a designated event can be a crash-type [i.e., emergency event] of an event; ¶0031);
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar with the RAM overwriting as suggested by Snyder. The motivation would be to save newly acquired data. Lynam at ¶0029.
However, Lynam-Mlinar, further in view of Snyder, [hereinafter Lynam-Mlinar-Snyder], do not explicitly disclose wherein at least one selected from the group consisting of (i) the first period of time for the automatic emergency braking is different than the first period of time for the user-initiated event and (ii) the second period of time for the automatic emergency braking is different than the second period of time for the user-initiated event.
Ishiguri suggests wherein at least one selected from the group consisting of (i) the first period of time for the automatic emergency braking is different than the first period of time for the user- initiated event and (ii) the second period of time for the automatic emergency braking is different than the second period of time for the user-initiated event (Table 1 and [0057] In the train interior monitoring method of the present invention, the image-information recording period and other conditions are varied according to the type of event. Table 1 illustrates examples of specific events, recording period, whether to obtain recorded audio data, and monitoring target vehicles.)
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder with the recording period variations based on event type as suggested by Ishiguri. The motivation would be because it is preferable that the period for obtaining the image information and audio information recorded in the manner as described above is varied and also that the monitoring target vehicles are varied, according to the type of event; because this can increase the efficiency in memory-usage.. Ishiguri at [0061].
Regarding claim 30, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU  (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and [0039] Optionally, the imaging device and/or control circuitry or processor may be part of or share components or circuitry with other image or imaging or vision systems of the vehicle, such as headlamp control systems) for a headlamp control system of the equipped vehicle (intelligent headlamp control or automatic headlamp control (AHC); 0059).
Regarding claim 31, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU  (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and [0039] Optionally, the imaging device and/or control circuitry or processor may be part of or share components or circuitry with other image or imaging or vision systems of the vehicle, such as headlamp control systems) for a pedestrian detection system of the equipped vehicle (pedestrian detection; 0059).
Regarding claim 33, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B); image data captured by the imaging array of the camera module is saved in non-volatile memory ([0037] Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0087], the event data may be saved from a volatile memory to a non-volatile memory). Palmer suggests responsive to a sudden deceleration of the equipped vehicle (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).

Regarding claim 35, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). Snyder suggests image data captured by the imaging array of the camera module that is saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data ([0048] Both the volatile memory 21 and the non-volatile memory 23 are coupled to the CPU 14. The digital signals representing the images are initially stored in the volatile random access memory (RAM) 21. The memory circuit sequences the data so the digital signals are stored in designated locations and then overwritten at some point in time, such as when the RAM 21 becomes full). Additional motivation would be to re-use memory after it is full. Snyder at 0048.
Regarding claim 36, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 35, as discussed above. Snyder also suggests wherein the continuous loop recording of captured image data comprises a continuous loop recording of at least 20 seconds (Typically, a RAM might be used in the device that is designed to capture between 20 to 40 seconds worth of data; 0074).
Regarding claim 37, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Ishiguri also suggests wherein, responsive to automatic emergency braking of the equipped vehicle, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module and saved in volatile memory for at least 15 seconds prior to the automatic emergency braking of the equipped vehicle ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 38, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Ishiguri also suggests wherein, responsive to automatic emergency braking of the equipped vehicle, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module and saved in volatile memory for up to 15 seconds prior to the automatic emergency braking of the equipped vehicle ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 39, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Ishiguri also suggests wherein, responsive to automatic emergency braking of the equipped vehicle, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23)  includes image data captured by the imaging array of the camera module for at least 5 seconds after the automatic emergency braking of the equipped vehicle  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 40, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Ishiguri also suggests wherein, responsive to automatic emergency braking of the equipped vehicle, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23)  includes image data captured by the imaging array of the camera module for up to 5 seconds after the automatic emergency braking of the equipped vehicle  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 41, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Ishiguri also suggests wherein, responsive to automatic emergency braking of the equipped vehicle, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for up to 15 seconds prior to the automatic emergency braking and (ii) image data captured by the imaging array of the camera module for at least 5 seconds after the automatic emergency braking of the equipped vehicle ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 43, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Snyder also suggests wherein the non-volatile memory is part of a recording device of the equipped vehicle ([0024] A short term memory device that preferably comprises a RAM type memory 21 and a long term memory device, that preferably comprises a flash memory device, (commonly referred to as a flash card); Fig. 1A, element 23).
Regarding claim 44, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Snyder also suggests wherein the non-volatile memory is accommodated within the camera module ([0024] A short term memory device that preferably comprises a RAM type memory 21 and a long term memory device, that preferably comprises a flash memory device, (commonly referred to as a flash card); Fig. 1A, element 23).
Regarding claim 45, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein the image processor is accommodated within the camera module (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle) and an image processor; 0039 and Fig. 18).
Regarding claim 46, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), and responsive to the automatic emergency braking of the equipped vehicle (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062). Snyder suggests the image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the automatic emergency braking and the image data captured by the imaging array of the camera module for the second period of time after the automatic emergency braking (Lynam: emergency braking; 0049, 62)  (Snyder [0030] When a designated event is detected by one or more of the data sensors 25, and reported to the CPU 14, data that has been acquired prior to the designated event [i.e., a first period of time], and which remains stored on the RAM 21, along with data acquired for some time after the designated event [i.e., second period of time], are copied from the RAM 21, to the long term flash memory 23, or, alternately, are transferred directly to the flash card 23 from the CPU 14. During memory transfer, the flash card 23, the data sensor 25 and the image sensor 20 continue to acquire information and the RAM 21 continues temporarily storing the data and images acquired from the data 25 and image 20 sensors; and a designated event can be a crash-type [i.e., emergency event] of an event; ¶0031)are saved in non-volatile memory (Lynam: non-volatile memory 23) as a single data file (Ishiguri [0023] When an event is detected (YES branch, at Step S3), the monitoring-information recording device 10 records data containing image information in the temporary image memory 21 in the image memory 23 without processing that is in order to reduce file size [i.e., single data file] of the data for a recording period before and after the event.).
Regarding claim 47, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Snyder suggests wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication ([0010] Another feature of a preferred embodiment of the present invention is the removable nature of the non volatile memory component. Once removed, the non volatile memory has been designed to be coupled to, and completely compatible with any personal computer so that information from the non-volatile memory can be transferred to the personal computer, or perhaps a PDA. Alternately, a port, such as a USB Port can be provided so that data stored on the device can be downloaded to an external flash memory device, that can then be coupled to a computer, so that the data can be uploaded on the computer. Alternately, the port can be coupled to a wireless transmitter for wireless transmission of data between the device and a computer. Another option is to employ an internal wireless transmission device, for enabling wireless communication; 0010). Additional motivation would be to upload data to a computer. Snyder at 0010.
Regarding claim 49, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red spectral filtering that filters red light incident at some photosensor pixels (Mlinar  the machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition and discrimination of the likes of headlamps and taillights and stop signs and/or the like; 0081) of the at least one million photosensor pixels of the imaging array  (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046).
Regarding claim 50, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 49, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red-complement spectral filtering that filters red-complement light incident (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) at other photosensor pixels of the at least one million photosensor pixels of the imaging array (Mlinar 2013/0242148 [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 51, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 49, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises green spectral filtering that filters green light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 52, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 51, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises blue spectral filtering that filters blue light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).
Regarding claim 53, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests  wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle  (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the automatic emergency braking of the equipped vehicle is responsive, at least in part, to processing at the ECU of image data captured by the imaging array of the camera module and provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation [i.e., emergency event] and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042).
Regarding claim 54, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 53, as discussed above. Lynam also suggests wherein the image processor comprises an image processing chip ([0027] FIG. 18 is a schematic of an image sensor chip suitable for use with the active safety and sensing system of the present invention).
Regarding claim 55, Lynam discloses a vehicular vision system (vehicle equipped with the rearvision system and alert system discussed above may also include a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the camera module comprising 
(i) an imaging array (an array of IR-sensitive photo sensors; 0045) and (ii) spectral filtering at the imaging array (machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition; 0081) and (iii) an image processor (image processor 122; 0042); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the imaging array of the camera module views through the windshield and forward of the equipped vehicle (forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039 and Figs. 3, 6A-B), and wherein the imaging array of the camera module captures image data  (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B);
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module is processed by the image processor for at least two driving assist systems of the equipped vehicle (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062); 
wherein the at least two driving assist systems comprises at least two driving assist systems selected from the group consisting of (i) a headlamp control system (intelligent headlamp control or automatic headlamp control (AHC); 0059), 
(ii) a pedestrian detection system (pedestrian detection; 0059), 
(iii) a collision avoidance system (forward collision warning (FCW); 0059), 
(iv) a lane marker detection system (lane departure warning (LDW); 0059) and 
(v) an automatic emergency braking system (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062);
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B).
However, Lynam does not explicitly disclose at least one million photosensor pixels arranged in multiple rows and columns.
Mlinar suggests at least one million photosensor pixels arranged in multiple rows and columns (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).) 
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam with the array of photosensors suggested by Mlinar. The motivation would be to convert the incoming light into image signals with as much resolution as desired. Mlinar at 0014.
However, Lynam, further in view of Mlinar, [hereinafter Lynam-Mlinar], do not explicitly disclose does not explicitly disclose image data captured by the imaging array of the camera 42345657.1InventorChristopher Van Dan Elzen Serial No.16/949,315Page6module is saved in volatile memory as a continuous loop recording of captured image data; image data captured by the imaging array of the camera module that is saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data; and responsive to occurrence of  (i) an emergency event or (ii) a user-initiated event, image data captured by the imaging array of the camera module that is saved in volatile memory for a first period of time prior to the occurrence of the emergency event or user-initiated event is moved to non-volatile memory and image data captured by the imaging array of the camera module at the time of and for a second period of time after the occurrence of the emergency event or user-initiated event is saved in non-volatile memory; and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event or user-initiated event and (ii) image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event or user-initiated event.
Snyder suggests image data captured by the imaging array of the camera 42345657.1InventorChristopher Van Dan Elzen Serial No.16/949,315 Page6 module is saved in volatile memory as a continuous loop recording of captured image data ([0029] When the vehicle is operating and the system 10 is operational, the video cameras 22, 24 and other data sensors 25, 26, 27, 57 constantly capture images and other data. The captured data is then converted to digital signals by decoders and sent to the CPU 14. When the data reaches the CPU 14, it is temporarily stored in the short term RAM memory 21. The RAM will usually continue to accept new information until it becomes filled to capacity with information. At that point, the previously stored information on the RAM is preferably overwritten with newly acquired data.); image data captured by the imaging array of the camera module that is saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data ([0048] Both the volatile memory 21 and the non-volatile memory 23 are coupled to the CPU 14. The digital signals representing the images are initially stored in the volatile random access memory (RAM) 21. The memory circuit sequences the data so the digital signals are stored in designated locations and then overwritten at some point in time, such as when the RAM 21 becomes full); and  responsive to occurrence of  (i) an emergency event or (ii) a user-initiated event, image data captured by the imaging array of the camera module that is saved in volatile memory for a first period of time prior to the occurrence of the emergency event or user-initiated event is moved to non-volatile memory and image data captured by the imaging array of the camera module at the time of and for a second period of time after the occurrence of the emergency event or user-initiated event is saved in non-volatile memory; and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event or user-initiated event and (ii) image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event or user-initiated event ([0030] When a designated event is detected by one or more of the data sensors 25, and reported to the CPU 14, data that has been acquired prior to the designated event [i.e., a first period of time], and which remains stored on the RAM 21, along with data acquired for some time after the designated event [i.e., second period of time], are copied from the RAM 21, to the long term flash memory 23, or, alternately, are transferred directly to the flash card 23 from the CPU 14. During memory transfer, the flash card 23, the data sensor 25 and the image sensor 20 continue to acquire information and the RAM 21 continues temporarily storing the data and images acquired from the data 25 and image 20 sensors; and a designated event can be a crash-type [i.e., eme] of an event; ¶0031).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar with the RAM overwriting as suggested by Snyder. The motivation would be to save newly acquired data. Lynam at ¶0029.
However, Lynam-Mlinar, further in view of Snyder, [hereinafter Lynam-Mlinar-Snyder], do not explicitly disclose wherein at least one selected from the group consisting of (i) the first period of time for the emergency event is different than the first period of time for the user- initiated event and (ii) the second period of time for the emergency event is different than the second period of time for the user-initiated event.
Ishiguri suggests wherein at least one selected from the group consisting of (i) the first period of time for the emergency event is different than the first period of time for the user- initiated event and (ii) the second period of time for the emergency event is different than the second period of time for the user-initiated event (Table 1 and [0057] In the train interior monitoring method of the present invention, the image-information recording period and other conditions are varied according to the type of event. Table 1 illustrates examples of specific events, recording period, whether to obtain recorded audio data, and monitoring target vehicles.)
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder with the recording period variations based on event type as suggested by Ishiguri. The motivation would be because it is preferable that the period for obtaining the image information and audio information recorded in the manner as described above is varied and also that the monitoring target vehicles are varied, according to the type of event; because this can increase the efficiency in memory-usage.. Ishiguri at [0061].
Regarding claim 56, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (Lynam: the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062) and Palmer also suggests (Palmer [0097] As shown in FIG. 9, other control objects may be provided to visually present data collected from vehicle subsystems. For example, these may include a brake indicator control object 98, an antilock braking system ABS control object 99, an automatic traction control (ATC) control object 910, an electronic stability control ESC control object 911, and/or other control objects).
Regarding claim 57, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Lynam also suggests wherein the emergency event comprises a forward collision warning generated to alert a driver of the equipped vehicle of a potential collision (As shown in FIG. 11, the active safety and sensing system may include fusion/combination of outputs from various sensing devices (such as a vision-based or camera-based or image-based sensing system and a non-image-based sensing system) to provide environmental awareness at and surrounding the vehicle and may provide partial or complete control of the vehicle as it is driven along a road and/or may provide alert warnings to the driver of the vehicle of what may be present environmentally exterior of the vehicle and/or what may be hazardous thereat. Machine vision forward facing cameras may be used to provide lane departure warning (LDW), traffic sign recognition (TSR), forward collision warning (FCW)).
Regarding claim 59, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Lynam also suggests wherein the emergency event comprises a sudden deceleration of the equipped vehicle ([0062] Optionally, camera data or information may be fused with radar data or information (or with other non-vision based data, such as from ultrasonic sensors or infrared sensors or the like) to derive object information and emergency braking [i.e., sudden deceleration] may be initiated in response to such object detection).
Regarding claim 61, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Snyder also suggests wherein the continuous loop recording of captured image data comprises a continuous loop recording of at least 20 seconds (Typically, a RAM might be used in the device that is designed to capture between 20 to 40 seconds worth of data; 0074).
Regarding claim 62, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module and saved in volatile memory for at least 15 seconds prior to the automatic emergency braking of the equipped vehicle  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 63, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module and saved in volatile memory for up to 15 seconds prior to the occurrence of the emergency event  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 64, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes image data captured by the imaging array of the camera module for up to 5 seconds after the occurrence of the emergency event  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 65, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23)  includes image data captured by the imaging array of the camera module for at least 5 seconds after the occurrence of the emergency event  ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 66, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Ishiguri also suggests wherein, responsive to occurrence of the emergency event, image data captured by the imaging array of the camera module that is saved in non-volatile memory (Lynam non-volatile memory 23) includes (i) image data captured by the imaging array of the camera module and saved in volatile memory for up to 15 seconds prior to the automatic emergency braking and (ii) image data captured by the imaging array of the camera module for at least 5 seconds after the automatic emergency braking of the equipped vehicle ([0058] As the first example, when an event such as “door is opened during train movement” is detected, all vehicles are monitoring target vehicles; and recorded audio data is unnecessary. Therefore, image information recorded in the temporary image memory 21 [i.e., volatile memory] for 30 seconds before the occurrence of an event and for 30 seconds after the occurrence of an event is recorded in the image memory 23 and  braking (including emergency braking); 0034).
Regarding claim 67, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Ishiguri also suggests wherein the first period of time prior to the occurrence of the emergency event varies depending on a type of emergency event that occurs ([0057] and Table 1 showing different times for multiple events). The motivation would be to store multiple abnormalities (i.e., types of emergency events), based on design preference.
Regarding claim 68, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Lyman also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). Snyder also suggests  responsive to occurrence of the emergency event, the image data captured by the imaging array of the camera module and saved in volatile memory for the first period of time prior to the occurrence of the emergency event and the image data captured by the imaging array of the camera module for the second period of time after the occurrence of the emergency event are saved in non-volatile memory ([0030] When a designated event is detected by one or more of the data sensors 25, and reported to the CPU 14, data that has been acquired prior to the designated event [i.e., a first period of time], and which remains stored on the RAM 21, along with data acquired for some time after the designated event [i.e., second period of time], are copied from the RAM 21, to the long term flash memory 23, or, alternately, are transferred directly to the flash card 23 from the CPU 14. During memory transfer, the flash card 23, the data sensor 25 and the image sensor 20 continue to acquire information and the RAM 21 continues temporarily storing the data and images acquired from the data 25 and image 20 sensors; and a designated event can be a crash-type [i.e., eme] of an event; ¶0031). 
Regarding claim 69, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Snyder also suggests wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication ([0010] Another feature of a preferred embodiment of the present invention is the removable nature of the non volatile memory component. Once removed, the non volatile memory has been designed to be coupled to, and completely compatible with any personal computer so that information from the non-volatile memory can be transferred to the personal computer, or perhaps a PDA. Alternately, a port, such as a USB Port can be provided so that data stored on the device can be downloaded to an external flash memory device, that can then be coupled to a computer, so that the data can be uploaded on the computer. Alternately, the port can be coupled to a wireless transmitter for wireless transmission of data between the device and a computer. Another option is to employ an internal wireless transmission device, for enabling wireless communication; 0010). Additional motivation would be to upload data to a computer. Snyder at 0010.
Regarding claim 70, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red spectral filtering that filters red light incident at some photosensor pixels (Mlinar  the machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition and discrimination of the likes of headlamps and taillights and stop signs and/or the like; 0081) of the at least one million photosensor pixels of the imaging array  (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046).
Regarding claim 71, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 70, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red-complement spectral filtering that filters red-complement light incident (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) at other photosensor pixels of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 72, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 70, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises green spectral filtering that filters green light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 73, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 72, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises blue spectral filtering that filters blue light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).
Regarding claim 74, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. Lyman also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the occurrence of the emergency event is determined, at least in part, by processing by the image processor of image data captured by the imaging array of the camera module (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation [i.e., emergency event] and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042).
Regarding claim 75, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 74, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (Lynam: the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062) and Palmer also suggests (Palmer [0097] As shown in FIG. 9, other control objects may be provided to visually present data collected from vehicle subsystems. For example, these may include a brake indicator control object 98, an antilock braking system ABS control object 99, an automatic traction control (ATC) control object 910, an electronic stability control ESC control object 911, and/or other control objects).
Regarding claim 76, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 75, as discussed above. Lynam also suggests wherein the image processor comprises an image processing chip ([0027] FIG. 18 is a schematic of an image sensor chip suitable for use with the active safety and sensing system of the present invention).

Claims 6, 34 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Snyder-Ishiguri, and further in view of Palmer,  (U.S. Patent Application Publication No. 2015/0105934 A1), [hereinafter Palmer].
Regarding claim 6, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 5, as discussed above. Lynam suggests wherein the sudden deceleration comprises braking of the equipped vehicle ([0062] Optionally, camera data or information may be fused with radar data or information (or with other non-vision based data, such as from ultrasonic sensors or infrared sensors or the like) to derive object information and emergency braking [i.e., sudden deceleration] may be initiated in response to such object detection). However, Lynam-Mlinar-Snyder-Ishiguri do not explicitly disclose deceleration at 0.4 g or more.
Palmer also suggests wherein the sudden deceleration comprises braking of the equipped vehicle at 0.4 g or more (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with the emergency braking suggested by Palmer. The motivation would be differentiate normal braking from emergency braking to detect a triggering signal. Palmer at [0038].
Regarding claim 34, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 33, as discussed above. Lynam suggests wherein the sudden deceleration comprises braking of the equipped vehicle ([0062] Optionally, camera data or information may be fused with radar data or information (or with other non-vision based data, such as from ultrasonic sensors or infrared sensors or the like) to derive object information and emergency braking [i.e., sudden deceleration] may be initiated in response to such object detection). However, Lynam-Mlinar-Snyder-Ishiguri do not explicitly disclose deceleration at 0.4 g or more.
Palmer suggests wherein the sudden deceleration comprises braking of the equipped vehicle at 0.4 g or more (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with the emergency braking suggested by Palmer. The motivation would be differentiate normal braking from emergency braking to detect a triggering signal. Palmer at [0038].
Regarding claim 60, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 59, as discussed above. Palmer also suggests wherein the sudden deceleration comprises braking of the equipped vehicle at 0.4 g or more (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038). Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with the emergency braking suggested by Palmer. The motivation would be differentiate normal braking from emergency braking to detect a triggering signal. Palmer at [0038].


Claim 4, 32 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Snyder-Ishiguri, and further in view of Taylor,  (U.S. Patent Application Publication No. 2012/0140080 A1), [hereinafter Taylor].
Regarding claim 4, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. However, Lynam-Mlinar-Snyder-Ishiguri do not explicitly disclose wherein the emergency event comprises deployment of an airbag of the equipped vehicle.
Taylor suggests wherein the emergency event comprises deployment of an airbag of the equipped vehicle (the information can be downloaded in response to a selected stimuli or trigger, such as when the brakes are activated, the air bag or bags are activated; 0055).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with the air bag trigger suggested by Taylor. The motivation would be to record an accident when the vehicle is operating, the cameras may record scenes, vehicle instrument/function status, or the like which are kept on a tape or non-volatile electronic, solid-state memory, for example a continuous loop tape or electronic memory. Taylor at 0055.
Regarding claim 32, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lyman also discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module is saved in non-volatile memory  ([0037] Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0087, the event data may be saved from a volatile memory to a non-volatile memory).
However, Lynam-Mlinar-Snyder-Ishiguri do not explicitly disclose responsive to deployment of an airbag of the equipped vehicle.
Taylor suggests responsive to deployment of an airbag of the equipped vehicle (the information can be downloaded in response to a selected stimuli or trigger, such as when the brakes are activated, the air bag or bags are activated; 0055).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with the air bag trigger suggested by Taylor. The motivation would be to record an accident when the vehicle is operating, the cameras may record scenes, vehicle instrument/function status, or the like which are kept on a tape or non-volatile electronic, solid-state memory, for example a continuous loop tape or electronic memory. Taylor at 0055.
Regarding claim 58, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 55, as discussed above. However, Lynam-Mlinar-Snyder-Ishiguri do not explicitly disclose wherein the emergency event comprises responsive to deployment of an airbag of the equipped vehicle.
Taylor suggests wherein the emergency event comprises responsive to deployment of an airbag of the equipped vehicle (the information can be downloaded in response to a selected stimuli or trigger, such as when the brakes are activated, the air bag or bags are activated; 0055).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with the air bag trigger suggested by Taylor. The motivation would be to record an accident when the vehicle is operating, the cameras may record scenes, vehicle instrument/function status, or the like which are kept on a tape or non-volatile electronic, solid-state memory, for example a continuous loop tape or electronic memory. Taylor at 0055.

Claims 21, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Snyder-Ishiguri, and further in view of Iwama, (U.S. Patent No. 6,324,450 B1), [hereinafter Iwama].
Regarding claim 21, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 1, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). 
However, Lynam-Mlinar-Snyder-Ishiguri do not explicitly disclose at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory.
Iwama suggests at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory (If all sub storage areas are filled [i.e., available non-volatile memory is below a threshold level] with such stored information, the sub storage area storing the oldest data is overwritten with the latest data which has been read most recently; col. 4, lns. 4-6).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with memory overwrite suggested by Iwama. The motivation would be to store multiple abnormalities, based on design preference.
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with memory overwrite suggested by Iwama. The motivation would be to store details of abnormalities.
Regarding claim 48, Lynam-Mlinar-Snyder-Ishiguri suggest all the limitations and motivation of claim 29, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). However, Lynam-Mlinar-Palmer do not explicitly disclose at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory.
Iwama suggests at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory (If all sub storage areas are filled [i.e., available non-volatile memory is below a threshold level] with such stored information, the sub storage area storing the oldest data is overwritten with the latest data which has been read most recently; col. 4, lns. 4-6).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Snyder-Ishiguri with memory overwrite suggested by Iwama. The motivation would be to store multiple abnormalities, based on design preference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487